Title: To James Madison from William Thurmon, 6 October 1814
From: Thurmon, William
To: Madison, James


        
          Dear Sir
          Lynchburg Virginia october the 6 1814
        
        It is with diffidenc that I whom am but a privit citizen presume to Rite to you But Beliveing it to be the duty of everry citizen to do what he can Both in council and otherwise for the good of his country and as my aim is the Publick good I hope you will Be Satisfyed with this apoligy which is all I have to make. I observe in the mesage of the President to congress that large sums of money will Be nessary to meet the expenceis of the nation and it apears that their are at Preasant But two methods Resorted to in order to furnish those Sums that of taxation and that of lones. The former lays heavy Burthens on the citizens and the latter transmits these Burthens down to Posterrity a third method has been talked of in privit circles if not in the natialal councils that is to Isue treasury notes wheather this would answer the Purpose I am not a compitent Judge But I think the method I am about to Perpose to your consideration far preferable as it will Produce Several millions of dollers anually to the treasurery without Being any disadvantage to any Person whatever it will be an advantage to the government and at the Same time an advantage to the citizens it is to make lands (of which theire are now grate quantites lying dorment or useless) Become a circulating mediom. I would propose to establish a national Bank in the folowing manner that is to Say a principle or mother Bank at the Seat of government to consist of one hundred millions of dollers more or less as you in your wisdom might think Best and extend a Branch of said Bank to each State acording to its inhabitance or wealth let the Stock of thease Banks Be mortgages or leans on lands acording to its Valueation and deposited in the Banks as so much Specie which would give creadit to its notes then Issue out the amount of there Valueation or three tims the amount as you may think Best and let these notes be made a lawfull tender to prevent there being Braught Back for Specie let them Be made as Small as one doller and as large as you think Best let a President and directors Be at each Bank and lend to government what money they may want on what intrust may Be thaught Best and to individuals on the falawing turms lit them have there lands Valued a mortgage ma⟨de⟩ out and deposited in the Bank as Surety for what money they may want and use the money as long as they want it if it can be spared for them By comeing foward once in 60 days and paying up the intrust and when a dividend of the intrust is made let one half of the neat Proceeds go to government and the other half to the Stock holders let the Stock holders live on theire lands and use them as if there was no mortgage on them and when the charter is out and the Business all Setled Return them theire mortgags this would make lands that have heathertoo lain useless and the owners paying tax on them

Bring in a large Reivnue to the government and a good Perceent to the owners this Bank would Be of Such Kind of Stock that could not Be Stolen Burnt imbasled nor lost for lands would Be growing more Valueable this Kind of Banking if Properly Braught into operation would Soon have the preeminence for insted of locking up Specy as stock it might be Kept in circulation and finally Be drawn in to this Bank as intrust for the neat proceeds of this Bank in the end would Be Specie this way of Banking would give the Planter an eaqual chance with any people in this country and have a tendency to unite all the citizens of this country in one common cause. Please excuse me for making so free I am your most obedient Servent
        
          William Thurmon
        
      